Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 1 of 13 Page ID #:3066




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE




  Yalcin Ayasli,


                              Plaintiff,

        vs.


                                              Case No. 1:19-cv-00183-JL
   Sezgin Baran Korkmaz, Kamil Feridun
   Ozkaraman, Fatih Akol, SBK Holdings A.
   S., SBK Holdings, USA, Inc., Bugaraj
   Elektronik Ticaret ve Bilisim Hizmetleri
   A.S., and Mega Varlik Yonetim A.S.,


                              Defendants.




                         PLAINTIFF’S SUPPLEMENTAL BRIEF
                        IN SUPPORT OF MOTION TO TRANSFER
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 2 of 13 Page ID #:3067



          In response to the Court’s Margin Order of June 16, 2020, Dr. Ayasli submits that he has

  alleged a prima facie case of personal jurisdiction against the Korkmaz Defendants as a result of

  the Utah Confrontation (defined below) (as well as by virtue of tag jurisdiction and on the basis

  of the facts uncovered in the Dermen criminal trial, see Dkt. Nos. 19 at 33–34; 50-1 at 9–10; 60

  at 4–12). In short, that confrontation establishes elements critical to Dr. Ayasli’s substantive and

  conspiracy RICO claims, including predicate acts and a pattern of racketeering (including the

  continuity requirement), that caused Dr. Ayasli harm to his property in the United States.

  I.    FACTS RELEVANT TO THE “UTAH CONFRONTATION”

          Professor Yavuz is “a prominent Turkish scholar” at the University of Utah, “who has

  studied the Gulenist movement intensely,” and “knows that Yalcin Ayasli is not connected to

  FETO.” App. 126.1 To try to put a stop to the continuing harm that Dr. Ayasli has been suffering

  as a result of the RICO Enterprise’s orchestrated FETO smear, Yavuz “traveled to Ankara and

  Istanbul to meet with high-ranking officials of the Turkish government.” Id. Yavuz sought to

  assure officials “that Dr. Ayasli was not FETO.” Id. Yavuz “was not able to clear Dr. Ayasli’s

  name” on that initial visit because the effects of the RICO Enterprise’s FETO smear campaign

  had become widespread. App. 126–27 .

          On February 22, 2018, shortly after Yavuz had returned from Turkey, Defendant Sezgin

  Baran Korkmaz (“Korkmaz”) showed up unannounced and uninvited at the door of Yavuz’s

  office on the campus of the University of Utah (the “Utah Confrontation”). App. 127; Compl.

  ¶ 562. Professor Yavuz “had not previously met Mr. Korkmaz.” App. 127. Korkmaz stated that

  he was “aware” of Yavuz’s meetings with high-ranking members of the Turkish government,

  and that Korkmaz had been “harmed greatly” by Yavuz’s efforts to clear Dr. Ayasli’s name. Id.


          1
           Appendix to Plaintiff’s Consolidated Opposition to the Motions to Dismiss of Defendants Fatih Akol &
  Mega Varlik Yonetim A.S., Dkt. No. 60-3.


                                                       1
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 3 of 13 Page ID #:3068



         Korkmaz recounted “his legal dispute with Dr. Ayasli in Turkey relating to BoraJet,” and

  explained to Yavuz that co-conspirators Jacob Kingston and Lev Dermen were his business

  partners and “that he was investing their money in Turkey.” Id. Korkmaz then admitted to Yavuz

  that “I know Ayasli is not a member of FETO,” but that he (Korkmaz) “had to make the

  accusations against Dr. Ayasli because he was in a tight corner” and knew that the FETO smear

  tactic would be “the way to force Dr. Ayasli to negotiate.” Id.

         Korkmaz then showed Professor Yavuz “a bloody photo of Fatih Akol on his phone,” and

  explained to Yavuz that Akol “needed to be ‘massaged’ in order to be convinced to cooperate

  with Mr. Korkmaz and his associates.” Id. Yavuz believed that Korkmaz showed him this photo

  to intimidate him and “to deliver a message … that Mr. Korkmaz could harm [him].” App. 127–

  28. Yavuz noted that “it was clear that Mr. Korkmaz had studied [him], and seemed to know

  [his] comings and goings, which made [him] quite anxious.” App. 128.

         Korkmaz then told Professor Yavuz in a threatening manner (1) that he knew where

  Yavuz’s family lived in Turkey; and (2) that he had also learned where Dr. Ayasli’s children

  lived in the United States. Id. Korkmaz warned Yavuz to “stay away from these matters” because

  getting involved in them “would bring [him] nothing but trouble.” Id. Korkmaz ended the

  conversation with Yavuz by telling him “to be careful about the Gulen matter,” that there was no

  rule of law in Turkey, and that everything was controlled by money. Id. Yavuz “clearly

  understood” that the purpose of Korkmaz’s visit “was to intimidate [him] to prevent [him] from

  helping Dr. Ayasli clear his name in Turkey from the FETO allegations that were made against

  him,” and the experience left him in fear. Id.

         Professor Yavuz promptly called Dr. Ayasli to inform him of the confrontation with

  Korkmaz and the threats Korkmaz made against both of their families. Compl. ¶ 576;


                                                   2
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 4 of 13 Page ID #:3069



  Declaration of Yalcin Ayasli in Support of Plaintiff’s Supplemental Brief in Support of Motion

  to Transfer (“Decl.”) ¶ 3. Dr. Ayasli was concerned that Korkmaz could show up at his doorstep

  unannounced as he had done with Yavuz. As a result, Dr. Ayasli had a home security system

  immediately installed at his home in Nashua, New Hampshire. Decl. ¶ 5.

         Consistent with Korkmaz’s threats, after Korkmaz discovered that Professor Yavuz had

  submitted a declaration in this case (Dkt. No. 60-3), Korkmaz’s intimidation of Yavuz and his

  family intensified. In the past few weeks, Korkmaz has been actively sharing Professor Yavuz’s

  declaration with sources in Turkey who can further damage Dr. Ayasli. Decl. ¶ 19. Korkmaz also

  had Yavuz’s declaration translated and delivered to the Turkish Prosecutor’s office responsible

  for criminal FETO investigations in an effort to claim that its statements were antagonistic to the

  Turkish government and judiciary and therefore proof of Dr. Ayasli’s FETO ties. Decl. ¶¶ 19–

  20. As with the smear campaign against Dr. Ayalsi, an article last week suspiciously appeared in

  the Turkish press branding Professor Yavuz as a FETO sympathizer, and warning Yavuz and

  others like him that “if you come to Turkey after this, your place is the prison” and “it is my job

  to monitor traitors like you and inform the society about what you do.” Decl. ¶ 20, Ex. A.

  II.   ARGUMENT

        A. LEGAL STANDARD

         When a court finds a want of personal jurisdiction, it “shall, if it is in the interest of

  justice, transfer such action … to any other such court … in which the action … could have been

  brought at the time it was filed.” 28 U.S.C. § 1631. The First Circuit has not articulated the

  standard that applies to the transferor court’s consideration of personal jurisdiction at this stage.

  In a multiple defendant case, one court has required that a movant make “an initial showing that

  there may be jurisdiction over at least some of the … defendants in [the transferee forum].” In re


                                                   3
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 5 of 13 Page ID #:3070



  Ski Train Fire in Kaprun, Aus., 257 F. Supp. 2d 717, 734 (S.D.N.Y. 2003) (emphasis added).

         Under this standard, this Court need not decide personal jurisdiction of the transferee

  court over the Korkmaz Defendants because jurisdiction lies against other co-defendants. Even if

  a prima facie standard of personal jurisdiction applied to the Korkmaz Defendants, the Court

  must take the plaintiff’s “properly documented evidentiary proffers as true and construe them in

  the light most favorable to [plaintiff’s] jurisdictional claim.” A Corp. v. All Am. Plumbing, 812

  F.3d 54, 58 (1st Cir. 2016). “[I]t is appropriate when considering jurisdictional issues to look

  beyond the pleadings to any evidence before the Court.” MGM Studios v. Grokster, Ltd., 243 F.

  Supp. 2d 1073, 1082 (C.D. Cal. 2003). The court must also “resolve[] all disputed facts in favor

  of the plaintiff.” Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006).

       B. THE NINTH CIRCUIT APPLIES A BROAD VERSION OF A “BUT FOR”
          TEST OF RELATEDNESS TO ESTABLISH PERSONAL JURISDICTION

         “For due process to be satisfied, a defendant, if not present in the forum, must have

  ‘minimum contacts’ with the forum … such that the assertion of jurisdiction ‘does not offend

  traditional notions of fair play and substantial justice.’” Id. at 1155 (quoting Int’l Shoe Co. v.

  Wash., 326 U.S. 310, 315 (1945)). This requirement is satisfied where the defendant has

  (1) “‘purposefully directed’ his activities toward the forum,” (2) the Plaintiff’s claim “arises out

  of or results from the defendant’s forum-related activities,” and (3) “the exercise of jurisdiction

  is reasonable.” Id. (internal quotation marks omitted). The Court has directed the parties to

  address the second, “relatedness,” factor with respect to the Utah Confrontation.

         “The Ninth Circuit adopts a broad, ‘but for’ test of relatedness.” MGM Studios, 243 F.

  Supp. 2d at 1085; see also Rio Props. v. Rio Int’l Interlink, 284 F.3d 1007, 1021 (9th Cir. 2002).

  This “‘but for’ test should not be narrowly applied; rather, the requirement is merely designed to



                                                   4
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 6 of 13 Page ID #:3071



  confirm that there is some nexus between the cause of action and defendant’s contact with the

  forum.” Planned Parenthood of Columbia/Willamette, Inc. v. Am. Coal. of Life Activists, 945 F.

  Supp. 1355, 1368 (D. Or. 1996) (emphasis added) (citing Shute v. Carnival Cruise Lines, 897

  F.2d 377, 385 (9th Cir. 1990), rev’d on other grounds, 499 U.S. 585 (1991)).

         As the First Circuit has explained, the Ninth Circuit’s test has “in itself no limiting

  principle; it literally embraces every event that hindsight can logically identify in the causative

  chain.” Nowak v. Tak How Investments, Ltd., 94 F.3d 708, 715 (1st Cir. 1996) (emphasis added).

     C. KORKMAZ’S CONFRONTATION OF PROFESSOR YAVUZ IN UTAH
        SATISFIES THE “BUT FOR” TEST OF RELATEDNESS.

            1. The Utah Confrontation Is Related to Dr. Ayasli’s RICO Conspiracy Claim

         RICO provides that “[i]t shall be unlawful for any person to conspire to violate any of the

  provisions of subsection (a), (b), or (c) of [section 1962].” 18 U.S.C. § 1962(d). “It is the mere

  agreement to violate RICO that § 1962(d) forbids; it is not necessary to prove any substantive

  RICO violations ever occurred as a result of the conspiracy. The illegal agreement need not be

  express as long as its existence can be inferred from the words, actions, or interdependence of

  activities and persons involved.” Oki Semiconductor Co. v. Wells Fargo Bank, 298 F.3d 768, 774

  (9th Cir. 2002) (citation omitted).

         In support of the conspiracy claim, the Complaint alleges that the Defendants

  “unlawfully, knowingly and willfully agreed to join together, themselves and with others, to

  violate 18 U.S.C. § 1962(c).” Compl. ¶ 689. The Utah Confrontation is a critical aspect of

  Korkmaz’s participation in an illegal agreement to violate section 1962(c). A key component of

  the RICO conspiracy claim is “that the RICO Defendants and their co-conspirators would

  commit the pattern of racketeering activity described [in the Complaint] … , including the acts of



                                                  5
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 7 of 13 Page ID #:3072



  racketeering and other overt acts,” Compl. ¶ 697, such as “rely[ing] on … lies and manufactured

  evidence in the ongoing sham criminal and civil litigations in Turkey in perpetuating the fallacy

  that Dr. Ayasli is a FETO terrorist for the purpose of extorting money from Dr. Ayasli and/or

  cause him a reasonable fear of economic loss,” id. ¶ 613.

         The Utah Confrontation proves Korkmaz’s “inten[t] to further [that] endeavor which, if

  completed, would satisfy all of the elements of a substantive criminal offense.” Planned

  Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, 402 F. Supp. 3d 615, 653 (N.D. Cal.

  2019). The Utah Confrontation establishes that Korkmaz, by his own admissions to Yavuz, knew

  that Dr. Ayasli was not a member of FETO and had fabricated that fact in order to obtain

  favorable outcomes in the sham litigations he brought against Dr. Ayasli in Turkey and “to force

  Dr. Ayasli to negotiate” in the U.S. App. 127; see also Compl. ¶ 569. Korkmaz’s behavior and

  admissions to Professor Yavuz demonstrate that he had, in fact, entered into an agreement with

  co-conspirators Jacob Kingston and Lev Dermen to perpetuate the conspiracy, including by

  taking these (and other) actions in the United States. App. 127; see also Compl. ¶ 570.

         A reasonable jury certainly could conclude that Korkmaz threatening Professor Yavuz in

  Utah was critical to maintaining the conspiracy to extort Dr. Ayasli. First, the Utah

  Confrontation had the intended effect of instilling fear in Dr. Ayasli. Immediately after learning

  of the incident, Dr. Ayasli had a security system installed at his home in Nashua, New

  Hampshire, because he feared Korkmaz would also appear unannounced at his home and could

  do him harm as he did to Akol. Decl. ¶ 5.

         Second, by Korkmaz’s own admission, Professor Yavuz’s efforts were threatening to

  thwart the conspiracy’s objectives, and thus shutting down those efforts was essential to

  inflicting continuing harm on Dr. Ayasli. Korkmaz told Professor Yavuz that he (Korkmaz) “had


                                                  6
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 8 of 13 Page ID #:3073



  been ‘harmed greatly’ by [Professor Yavuz’s] actions to try to clear Dr. Ayasli’s reputation as a

  FETO member.” App. 127; see also Compl. ¶ 567. If Professor Yavuz continued to advocate

  effectively on Dr. Ayasli’s behalf and cleared Dr. Ayasli of the false FETO ties, Korkmaz would

  have lost the leverage he had over Dr. Ayasli—and thus, would have had to abandon his

  extortion efforts that have been harming Dr. Ayasli. A jury could (and should) conclude, on these

  facts, that “but for” the Utah Confrontation, the injuries Dr. Ayasli suffered after February 2018

  would have been mitigated or avoided completely. See infra Section II(C)(3).

             2. The Utah Confrontation Is Related to Dr. Ayasli’s Substantive RICO Claim
         To establish a “pattern of racketeering activity” for purposes of proving a substantive

  RICO violation under 18 U.S.C. § 1962(c), a plaintiff must establish “at least two” predicate acts

  of racketeering activity, 18 U.S.C. § 1961(5), and “that the predicates themselves amount to, or

  that they otherwise constitute a threat of, continuing racketeering activity.” H.J. Inc. v. Nw. Bell

  Tel. Co., 492 U.S. 229, 240 (1989). A reasonable jury could conclude that the Utah

  Confrontation is a predicate act, and that it is essential to establishing the continuity requirement.

                     a. A Reasonable Jury Could Conclude that the Utah Confrontation
                        Establishes a RICO Predicate Act.
         i. Predicate Acts: Conspiracy to Commit Hobbs Act and State Law Extortion. For

  the reasons described above in Section II(C)(1), the Utah Confrontation establishes Korkmaz’s

  participation in a conspiracy to extort Dr. Ayasli through threats and intimidation and “to force

  Dr. Ayasli to negotiate” claims made in the Turkish Proceedings. App. 127. Conspiracy to

  commit extortion is a predicate RICO act under 18 U.S.C. § 1961(1)(A). US v. Pungitore, 910

  F.2d 1084, 1135 (3d Cir. 1990) (“[§]1961(1)(A) clearly encompasses predicate conspiracies”).




                                                    7
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 9 of 13 Page ID #:3074



          ii. Predicate Acts: Hobbs Act and State Law Extortion. A reasonable jury could also

  find that the Utah Confrontation is critical to establishing the predicate acts of Hobbs Act and

  state law extortion. As alleged in the Complaint, Korkmaz has “threaten[ed] and

  intimidate[ed] … third parties who have defended Dr. Ayasli’s reputation in the media, … for

  the purpose of extorting the payment of millions of dollars from Dr. Ayasli and causing Dr.

  Ayasli a reasonable fear of economic loss.” Compl. ¶ 611. The Utah Confrontation, and

  Korkmaz’s continuing actions against Professor Yavuz, are key event establishing the predicate

  acts of extortion.

                       b. The Utah Confrontation Establishes Continuity
          The Complaint alleges both closed-ended and open-ended continuity. Compl. ¶¶ 608–09.

  For purposes of establishing open-ended continuity, “the threat of continuity may be established

  by showing that the predicate acts or offenses are part of an ongoing entity’s regular way of

  doing business.” H.J. Inc., 492 U.S. at 242. The Utah Confrontation reveals that Korkmaz’s acts

  of intimidation and threats against Dr. Ayasli and his business associates alleged in the

  Complaint were not isolated incidents—they represent Korkmaz’s, and the RICO Enterprise’s,

  “regular way of doing business.” They show that the RICO Enterprise will continue to use

  threats, intimidation, and bribery to pursue its extortion campaign against Dr. Ayasli. Korkmaz’s

  most recent actions taken against Professor Yavuz after he filed his declaration in this case

  demonstrate that these acts of threats and intimidation continue to this day.

             3. Dr. Ayasli Suffered Injuries After February 2018 that Were Caused by the
                RICO Claims and Exacerbated by the Utah Confrontation.
          After February 2018, Dr. Ayasli “was injured in his business and property by reason of

  the RICO Defendants’ violations of 18 U.S.C. § 1962(c),” Compl. ¶ 682; and he suffered injuries




                                                   8
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 10 of 13 Page ID #:3075



  as a “direct, proximate, and reasonably foreseeable result of the RICO Defendants’ conspiracy,”

  Compl. ¶ 698. Such injuries include the following:2

      i. Attorney’s fees and costs. Dr. Ayasli incurred substantial attorney’s fees and costs after

  February 2018 “to defend himself in the objectively baseless, improperly motivated sham

  criminal and civil litigations in Turkey.” Compl. ¶ 698; Decl. ¶¶ 6–15. Attorney’s fees and costs

  are cognizable injuries under RICO. See Bankers Trust Co. v. Rhoades, 859 F.2d 1096, 1105 (2d

  Cir. 1988) (holding that plaintiff-creditor had asserted cognizable RICO injury for legal fees

  incurred in a debtor’s fraudulently-initiated frivolous lawsuits and debtor’s bribery of judge to

  prevent creditor from collecting a debt, including “legal fees and other expenses incurred in

  fighting defendants’ frivolous lawsuits” and “in overcoming bribe-induced decisions”).3

      ii. Damage to reputation and goodwill. Dr. Ayasli also suffered additional damages to

  reputation and goodwill (Compl. ¶¶ 682, 698) as a result of the Utah Confrontation, which are

  cognizable under RICO. See Guerrero v. Gates, 110 F. Supp. 2d 1287, 1293 (C.D. Cal. 2000)

  (“[D]amage to professional reputation [has] been held to constitute [a] cognizable injur[y] to



           2
             Dr. Ayasli need only establish that he was “injured … by reason of a violation of Section 1962,” that is,
  by a pattern of racketeering; not that his injury rose directly from a single act of racketeering. Marshall & Ilsley
  Trust v. Pate, 819 F.2d 806, 809–10 (7th Cir. 1987) (“Once a pattern is proven, … a plaintiff must show only an
  injury ‘resulting’ from the violation. It would be illogical to require a plaintiff to show that all the acts adding up to a
  ‘pattern’ injured him, especially in view of the fact that many such acts may be somewhat distinct and separate in
  time.”). Dr. Ayasli’s injuries derive from the pattern. Bascuñán v. Elsaca, 874 F.3d 806, 820–21 (2d Cir. 2017)
  (holding that [w]here the injury is to tangible property, ... absent some extraordinary circumstance, the injury is
  domestic if the plaintiff’s property was located in the United States when it was stolen or harmed.”); Armada
  (Singapore) PTE Ltd. v. Amcol Int’l Corp., 885 F.3d 1090, 1094 (7th Cir. 2018) (“It is well understood that a party
  experiences or sustains injuries to its intangible property at its residence.”).
           3
            See also, e.g., Chevron Corp. v. Donziger, 833 F.3d 74, 135 (2d Cir. 2016) (holding in the context of
  payment of legal fees to defend against proceedings in Ecuador that such “legal fees may constitute RICO damages
  when they are proximately caused by a RICO violation” (citation omitted)); Burger v. Kuimelis, 325 F. Supp. 2d
  1026, 1035 (N.D. Cal. 2004) (“Legal expenses are concrete financial losses … and are thus recoverable under
  RICO.” (internal quotation marks omitted)).




                                                               9
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 11 of 13 Page ID #:3076



  business or property for purposes of RICO, so long as the injur[y] [was] proximately caused by a

  pattern of racketeering activity.”).

         iii. Public relations expenses. Dr. Ayasli incurred “expenses … responding to and dealing

  with the political and public relations effect of the RICO Enterprise’s activities,” Compl. ¶ 698,

  including expenses incurred for the work done on his behalf by a public relations firm after the

  Utah Confrontation. Decl. ¶ 11. “[M]oney … paid out as a result of racketeering activity”

  constitutes an injury under RICO. Imagineering, Inc. v. Kiewit Pacific Co., 976 F.2d 1303, 1310

  (9th Cir. 1992), abrogated on other grounds recognized by Newcal Indus., Inc. v. Ikon Office

  Solutions, 513 F.3d 1038, 1055 (9th Cir. 2008); see also Blue Cross & Blue Shield of N.J., Inc. v.

  Philip Morris, Inc., 36 F. Supp. 2d 560, 569 (E.D.N.Y. 1999) (“Money constitutes ‘property’

  within the meaning of RICO.”).

         iv. $85 million judgment debt. After the Utah Confrontation, a Turkish court imposed an

  approximately $85 million judgment debt on October 24, 2019, in the sham civil proceedings

  that resulted from the RICO violations—including the perpetuation of the FETO lie and the

  intimidation of Dr. Ayasli’s witnesses (including Professor Yavuz). Dkt. No. 26-4 at 4, 17–18.

  As the Second Circuit held in Chevron Corp. v. Donziger, a “judgment debt” imposed abroad as

  a result of the conduct of a RICO enterprise “constitutes an injury to one’s business or property.”

  833 F.3d 74, 135 (2d Cir. 2016).


  III.      CONCLUSION

            For the foregoing reasons, the Court should conclude that Korkmaz’s visit to Utah in

  February 2018 satisfies the personal jurisdiction requirement that the contact be related to Dr.

  Ayasli’s claims, and grant the Plaintiff’s motion to transfer under 28 U.S.C. § 1631.




                                                  10
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 12 of 13 Page ID #:3077




                                        Respectfully submitted,

                                        YALCIN AYASLI
                                        By his attorneys,



  Dated: June 23, 2020                  SHEEHAN, PHINNEY, BASS & GREEN

                                        By: /s/ Robert H. Miller
                                        Robert H. Miller (NH #13881)
                                        Patrick J. Queenan (NH Bar #20127)
                                        Chloe F. Golden (NH Bar #268036)
                                        1000 Elm St.,17th Floor
                                        Manchester, NH 03101
                                        (603) 627-8145
                                        rmiller@sheehan.com
                                        pqueenan@sheehan.com
                                        cgolden@sheehan.com

                                        -and-


                                        JONES DAY

                                        Steven T. Cottreau, p.h.v. (VA Bar #46215)
                                        51 Louisiana Ave., NW
                                        Washington, DC 20001
                                        (202) 879-3939
                                        scottreau@jonesday.com




                                       11
Case 2:20-cv-09388-CAS-PD Document 70 Filed 06/23/20 Page 13 of 13 Page ID #:3078




                                CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing was served on all counsel of record by
   filing same using the Court’s ECF system.

  Dated: June 23, 2020                              By:/s/ Patrick J. Queenan




                                               12
